Citation Nr: 0416213	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  03-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for a claimed 
respiratory disorder.  

2.  Entitlement to service connection for a claimed cervical 
spine disorder.  

3.  Entitlement to service connection for claimed tinnitus.  

4.  Whether new and material evidence has been submitted to 
reopen the claim service connection for bilateral hearing 
loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse.



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1962 to 
March 1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the RO.  

The veteran and his wife testified before the undersigned 
Veterans Law Judge via videoconferencing technology in 
February 2004.  A transcript of the hearing has been 
associated with the claims folder.  

The issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for 
hearing loss is addressed hereinbelow, while the issues of 
service connection for respiratory disorder, cervical spine 
disorder, tinnitus, and hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  





FINDINGS OF FACT


1.  In an unappealed rating decision of September 1991, the 
RO denied the veteran's claim of service connection for 
hearing loss.

2.  The evidence received since the September 1991 decision 
includes evidence which is not cumulative or redundant of 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and is of 
sufficient probative value to raise a reasonable possibility 
of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of service connection for hearing loss.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The service personnel records reflect that the veteran's 
military occupational specialty was that of missile crewman.  
The service medical records indicate that the veteran was 
involved in a motor vehicle accident in May 1963.  He 
sustained lacerations and abrasions of the occipital area.  
He was observed for possible head injury and subsequently 
placed on profile for 13 days.  Audiometric testing performed 
on discharge physical examination revealed some decibel loss.  

An April 2002 VA treatment note indicates sensorineural 
hearing loss.  A September 2002 treatment note indicates that 
the veteran used bilateral hearing aids.  

In a January 2003 statement, the veteran indicated that he 
had sustained head and neck injuries in an automobile 
accident.  He related that a physician had told him that his 
hearing loss had probably been caused by a blow to the head 
or being knocked unconscious.  

At his February 2004 hearing, the veteran related that he had 
been in an automobile accident and had spent time in the 
hospital.  He stated that he experienced ringing in his ears 
after the accident.  His wife testified that the veteran's 
hearing problem required her to speak loudly so that he could 
hear.  She indicated that the problem had worsened in the 
previous few years.  


II.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The Act and the 
implementing regulations are applicable to the veteran's 
claim to reopen, which was received in September 2001.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

However, nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  

As explained hereinbelow, the Board has found the evidence 
and information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no additional 
development with respect to this matter is required under the 
VCAA or the implementing regulations.  

The evidence received since the RO's September 1991 rating 
decision includes VA treatment records, private treatment 
records, statements from the veteran, and the February 2004 
testimony of the veteran and his wife.  

The evidence presented includes more specific information 
pertaining to the veteran's hearing loss disability, to 
include his testimony that he experienced a hearing 
disturbance subsequent to his automobile accident and 
evidence that he currently suffers from bilateral hearing 
loss.  

The Board concludes that this evidence is new and material 
since it relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence previously of record and is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that, as new and material 
evidence has been submitted, the claim of service connection 
for hearing loss must be reopened.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for hearing loss, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

As an initial matter, the Board notes that the VCAA and the 
implementing regulations are also applicable to the veteran's 
reopened claim and his claims of service connection.  

With regard to the veteran's claims for tinnitus and hearing 
loss, the Board notes that, while the veteran received a head 
injury in service and currently suffers from hearing loss 
disability, he has not been provided an examination to 
determine the nature and likely etiology of these 
disabilities.  

The veteran has indicated his belief that his current 
cervical spine disability is due to injuries sustained as a 
result of the in service automobile accident.  The service 
medical records do show some complaints of back pain 
following the accident, and the veteran currently suffers 
from a cervical spine disability.  Therefore, the Board 
concludes that an examination to determine the likely 
etiology of the disability is in order.

The Board also notes that the veteran currently suffers from 
various respiratory disabilities.  He maintains that such 
disabilities are due to his exposure to the chemical, 
toluene, which was used for cleaning, during his active 
service.  The Board finds that a pulmonary examination should 
also be conducted to address the etiology of the veteran's 
respiratory complaints.  

Finally, the Board observes that the veteran has indicated 
his receipt of Social Security Administration (SSA) benefits.  
As records supportive of the veteran's claims might be in the 
possession of the SSA, the RO should obtain any records 
pertaining to the veteran's receipt of SSA disability 
benefits, to include the medical records on which the SSA's 
disability determination was made.  

In light of these circumstances, the Board has concluded that 
further development is required.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to send the veteran a letter with respect 
to the issues on appeal that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a).  The veteran should 
be informed that any evidence and 
information submitted in response to the 
letter must be received in the 
appropriate timeframe.  

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform him and his 
representative, and request them to 
provide such evidence.  

3.  The RO should obtain from the SSA a 
copy of its decision awarding the 
veteran's disability benefits and of the 
records upon which the determination was 
based.  The SSA should also be requested 
to provide a copy of any subsequent 
disability determinations for the veteran 
and a copy of any records upon which 
those determinations were based.  

4.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature, extent and likely etiology of 
any currently present hearing loss and 
tinnitus.  The veteran should be properly 
notified of the date, time and location 
of the examination.  The claims folder 
must be made available to and reviewed by 
the examiner before completion of the 
examination report.  All indicated 
testing should be conducted, and a 
complete medical history should be 
elicited.  Based upon the review of the 
claims folder and the examination 
results, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's hearing 
loss and tinnitus are due to injury or 
incident in his active military service.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

5.  The veteran should also be afforded a 
VA examination to determine the nature, 
extent and likely etiology of any 
currently present cervical spine 
disability.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has a current cervical spine disability 
that is due to any injury or other 
incident in his active military service.  
The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.  

6.  The veteran should also be afforded a 
VA examination to determine the nature, 
extent and likely etiology of all 
currently present respiratory 
disabilities.  The veteran should be 
properly notified of the date, time and 
location of the examination.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  
All indicated testing should be 
conducted, and a complete medical history 
should be elicited.  The examiner should 
identify all currently present 
respiratory disabilities.  Based upon the 
review of the claims folder and the 
examination results, the examiner should 
provide an opinion with respect to each 
currently present respiratory disability 
as to whether it is at least as likely as 
not that such disability is due to any 
disease, injury, or incident in his 
active military service.  The rationale 
for all opinions expressed must be 
clearly set forth by the examiner in the 
examination report.  

7.  Thereafter, the RO should review the 
claims file and ensure that the requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

8.  The RO should then adjudicate the 
veteran's reopened claim on a de novo 
basis, and readjudicate the remaining 
claims.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



